Citation Nr: 1521872	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence was presented to reopen the claim for service connection for an ulcer or gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a skin disability, including xerosis and including due to an undiagnosed illness.

6.  Entitlement to a disability rating in excess of 50 percent prior to August 27, 2012, for posttraumatic stress disorder (PTSD).

7.  Entitlement to a disability rating in excess of 10 percent for a low back disability. 

8.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, right knee/retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to November 2003.  

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2012, May 2012, and November 2012 decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Cheyenne, Wyoming.  Jurisdiction was subsequently transferred to the RO in Fort Harrison, Montana. 

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the claim for service connection for GERD, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As the Veteran is already in receipt of the maximum 100 percent rating for his PTSD effective August 27, 2012, his date of claim, the issue of entitlement to an earlier effective date for the grant of a 100 percent disability rating has been recharacterized as a claim for an increased disability rating for PTSD prior to August 27, 2012. 

The Board reviewed Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.

The issue of entitlement to service connection for bilateral lower extremity radiculopathy has been raised by the record in the Veteran's June 2014 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left shoulder disability, a skin disability, and TBI, entitlement to increased disability ratings for low back and right knee disabilities, and entitlement to an increased disability rating for PTSD prior to August 27, 2012, are addressed in the REMAND portion of the decision below; they are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision most recently denied the Veteran's claim for service connection for an ulcer and GERD.

2.  Evidence submitted since the May 2005 rating decision, when considered by itself or in connection with previous evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an ulcer and GERD and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current diagnosis of GERD is etiologically related to his in-service episodes of esophagitis.


CONCLUSIONS OF LAW

1.  New and material evidence was received since a May 2005 rating decision and the claim for service connection for an ulcer and GERD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice in a September 2012 letter.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  

VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the nature and etiology of any GERD.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data regarding functional impairment.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that his current gastrointestinal symptoms had their onset in service.  See December 2013 Notice of Disagreement.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

A May 2005 rating decision most recently denied the claim for service connection for an ulcer or GERD, citing lack of evidence of in-service incurrence or a nexus between the Veteran's esophagitis or duodenitis.  The Veteran was notified of his appellate rights but did not perfect his appeal, and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2014).  

In August 2012, the Veteran filed a petition to reopen his claim for service connection for an ulcer or GERD.  The March 2015 VA gastrointestinal examiner diagnosed the Veteran with peptic esophagitis and GERD and opined that the Veteran's chronic gastrointestinal symptoms since service were caused by or a result of his active service.  The March 2015 VA gastrointestinal examiner's opinion is new and material, as it does not duplicate evidence of record at the time of the May 2005 final denial, relates to a material fact necessary to substantiate the claim, and has a reasonable possibility of substantiating the Veteran's claim.  

The Veteran's claim for service connection for an ulcer and GERD is therefore reopened.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The March 2015 VA gastrointestinal examiner diagnosed the Veteran with GERD and, as noted above, opined that it was etiologically related to his in-service episodes of esophagitis and continuous symptoms since service.  The medical rationale for the opinion as that the Veteran had two in-service "gastroenteritis" episodes, which he mentioned during his separation examination; 2004 imaging showed esophagitis, which is inflammation in the lower esophagus caused by acid reflux; and he has been on medication continuously for chronic symptoms since his in-service episodes.  The Board assigns great probative weight to the opinion of the March 2015 VA gastrointestinal examiner.  

Consequently, the preponderance of the evidence weighs in favor of granting service connection for GERD.  


ORDER

The claim for service connection for an ulcer or GERD is reopened, and service connection for GERD is granted.


REMAND

A.  TBI.

The Veteran contends that he has current residuals of an in-service TBI.  See October 2012 Notice of Disagreement.  

The Veteran has a diagnosed TBI; however, the August 2011 VA TBI examiner determined that there was not enough appropriate test data to be able to state that the Veteran had residual cognitive deficits associated with a TBI or to distinguish between symptoms of a TBI and symptoms of PTSD because the Veteran was a no-show for neuropsychological testing.  See November 2013 VA Treatment Records.  VA treatment records show that after his VA examination he continued complaining of memory problems and was diagnosed with Cognitive Communication Deficit, Not Otherwise Specialized (NOS), as well as PTSD and two TBIs.  See September 2013 VA Speech Pathology Treatment Records.   In his August 2014 Informal Hearing Presentation, the Veteran asserted through his representative that he had good cause for missing the neuropsychological examination-the birth of his son-and asked that it be rescheduled.  Good cause has been shown and the Veteran should be scheduled for a VA neuropsychological examination.

B.  Left shoulder.

The Veteran contends that he has a current left shoulder disability due to an in-service fall and reinjury while doing pushups during physical training.  See May 2013 Notice of Disagreement. 

The Veteran has a current diagnosis of left shoulder post-traumatic arthritis.  See October 2013 VA Orthopedic Consult Treatment Records.  In his February 2014 Substantive Appeal, the Veteran reported through his representative that although he did not seek medical treatment after injuring his left shoulder during a fall down a flight of stairs during combat he was self-treating with over-the-counter medication.  The Veteran is competent to report this self-treatment, as well as a subsequent in-service injury to the left shoulder while doing pushups.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  His report of self-treatment is credible and entitled to probative weight.  

It is unclear whether the Veteran reported the extent of his self-treatment during his VA examinations, as the April 2012 VA shoulder examiner did not include it in the medical rationale.  Regardless, the rationale is inadequate.  The April 2012 VA shoulder examiner failed to provide a medical explanation regarding why, when there are reported continuous symptoms since service, a lack of continuity of care by a physician is medically determinative of the etiology of the Veteran's current left shoulder diagnoses, including arthritis.  

Further, VA treatment records reveal that the Veteran reported that he was medevac'd to Germany for left shoulder and knee pain in service.  See July 2013 VA Psychiatric Treatment Records.  Efforts should be made to obtain any relevant records that might substantiate his assertion.  

C.  Skin.

The Veteran contends that he has a skin disability on the right side of his body, including his right hand and right foot, that began in service.  See June 2011 Claim; October 2012 Notice of Disagreement.  

It is unclear whether the Veteran has a diagnosed skin disability.  The August 2011 VA general examiner assessed it as xerosis.  It is unclear to the Board whether this is a symptom of an underlying disability or is an actual disability itself.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2115 (31st ed. 2007) (defining xerosis as abnormal dryness of the eye, skin, or mouth).

Regardless, the record lacks an adequate medical opinion.  If it is an actual disability, the August 2011 VA general examiner failed to provide a medical opinion regarding its etiology, including whether it was caused by sand exposure.  If it is not a disability but rather a symptom of an underlying disability, the August 2011 VA general examiner failed to address the theory of entitlement based on an undiagnosed illness or "Gulf War Syndrome."  See Robinson v. Peake, 21 F.3d 545, 553 (Fed. Cir. 2008) (holding that the Board must address all theories of entitlement raised by a claimant or reasonably raised by the record).  


D.  PTSD prior to August 27, 2012.

As noted above, it is unclear whether the Veteran currently has any residuals of a TBI because the Veteran has not yet undergone neuropsychological testing needed to make that determination.  The August 2011 VA PTSD examiner opined that it is not possible to distinguish any of the Veteran's PTSD symptoms from any current residuals of a TBI; therefore, the Veteran's claim for an increased rating for PTSD is inextricably intertwined with his claim for service connection for a TBI.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

The record, however, contains conflicting evidence regarding the possible attribution of the Veteran's symptoms.  The August 2011 VA PTSD examiner failed to provide a medical explanation for why it was not possible to distinguish TBI residuals from PTSD symptoms.  VA speech pathology treatment records indicate that the Veteran's PTSD and chronic pain may be impacting his cognition.  See September 2013 VA Speech Pathology Treatment Records.  August 2013 VA psychiatric treatment records indicate that it is unclear whether the Veteran's "markedly impaired presentation is from profound depression, PTSD, TBI or a combination of those three."  An addendum opinion is necessary.

Moreover, during the Veteran's October 2012 VA PTSD examination, the Veteran reported that he received treatment at a private clinic in Rawlins.  No records of private psychiatric treatment are currently associated with the Veteran's electronic claims files.

E.  Low back.

The Veteran contends that his low back disability symptoms have worsened since his last VA examination.  See May 2014 Substantive Appeal.  

Further, it is unclear whether the Veteran has a diagnosis of intervertebral disc syndrome (IVDS) or any neurological symptoms attributable to his low back disability.  The August 2011 VA spine examiner found the Veteran had decreased sensation in his left lower extremity, but failed to provide a medical explanation for the finding that the Veteran did not have radiculopathy.  The October 2012 VA spine examiner found the Veteran had a normal sensory examination, no diagnosed IVDS, and no documented arthritis, despite also noting that x-rays showed minimal degenerative endplate spurring in the upper lumbar spine.  If the Veteran has IVDS or neurological symptoms attributable to his low back disability, he may be entitled to a separate disability rating or a disability rating under a difference diagnostic code.  

F.  Right knee.

The Veteran contends that his should be assigned separate ratings for right knee limitation of motion due to pain and right knee degenerative changes.  See October 2012 Notice of Disagreement.  

From a review of the record, the extent of the impairment of the Veteran's right knee is unclear.  In this regard, the record does not appear to contain the results of magnetic resonance imaging (MRI) of the right knee.  See September 2011 VA Nursing Progress Note (indicating the Veteran was scheduled for an October 2011 MRI of the bilateral knees);May 2012 VA Treatment Records (indicating that an MRI of the bilateral knees was scheduled for five days later); see also May 2002 Service Treatment Records (diagnosing right knee strain).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA (such as any MRI imaging of the right knee) and any other treatment providers identified by the Veteran.  Please ask the Veteran to identify the private treatment provider in Rawlins that was mentioned during his October 2012 VA PTSD examination.  

Please also make efforts to obtain any records relevant to the Veteran's assertion in July 2013 VA psychiatric treatment records that he was medevac'd to Germany in service for left shoulder and knee pain.  Efforts should be made to obtain any relevant records that might substantiate his assertion.  

If any records are unavailable, or if additional efforts to obtain any records would be futile, please provide a formal memorandum for the record detailing the efforts made and the results.

2. Then, after any additional records are received, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any skin disability, left shoulder disability, and residuals of TBI present at any point after his respective claims were filed.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) and Virtual VA not already of record.  The examiners should review this Remand and the claims files.
 
Regarding TBI, the examiner MUST provide an opinion, based on the record and neuropsychological testing, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any residuals of TBI present at any point since the filing of the Veteran's June 2011 claim (i) had their onset during service, (ii) manifested to a compensable degree within one year after his November 2003 separation from service, or (iii) are otherwise etiologically related to an in-service injury, disease, or event, including the Veteran's reported in-service falls. 

Regarding the left shoulder, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left shoulder disability, including any arthritis, present at any point since the filing of the Veteran's February 2012 claim (i) had its onset during service, (ii) manifested to a compensable degree within one year after his November 2003 separation from service, or (iii) is otherwise etiologically related to an in-service injury, disease, or event, including the Veteran's reported in-service falls. 

Regarding a skin disability, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any skin disability, present at any point since the filing of the Veteran's June 2011 claim (i) had its onset during service, (ii) manifested to a compensable degree within one year after his November 2003 separation from service, or (iii) is otherwise etiologically related to an in-service injury, disease, or event, including exposure to sand. 

If the examiner finds the Veteran's skin symptoms cannot be attributed to any known underlying clinical diagnosis, the examiner MUST specify whether there are objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illness, as established by history, physical examination, and laboratory tests, that either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner finds the Veteran does have such an undiagnosed or medically unexplained illness, the examiner MUST provide an opinion regarding:  

(b) whether it is very likely, less likely, or at least as likely as not (a 50 percent or greater probability) that any undiagnosed illness manifested by skin symptoms, including rashes or lesions, had its onset in or is otherwise related to the Veteran's Persian Gulf War service.  See 38 U.S.C.A. § 1117(g) (West 2014) (including unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological and neuropsychological signs and symptoms in a list of signs and symptoms of medically unexplained chronic multisymptom illnesses).

For each opinion, the examiner must provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST also consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. After any additional records are received, obtain an addendum opinion from an appropriate examiner regarding the attribution of symptoms to PTSD prior to August 27, 2012; an addendum opinion regarding the attribution of symptoms to a low back disability; and an addendum opinion regarding the attribution of symptoms in the right knee.  If additional testing is necessary, please schedule the Veteran for examinations by appropriate examiners.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) and Virtual VA not already of record.  The examiners should review this Remand and the claims files. 

Regarding PTSD prior to August 27, 2012, the examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations present as of August 27, 2011, and prior to August 27, 2012, are attributable to his PTSD.  See August 2011 VA PTSD Examination (opining that it was not possible to distinguish the Veteran's PTSD symptoms from his TBI residuals, but providing no medical explanation or rationale); September 2013 VA Speech Pathology Treatment Records (indicating that the Veteran's PTSD and chronic pain may be impacting his cognition); August 2013 VA Psychiatric Treatment Records (indicating that it is unclear whether the Veteran's "markedly impaired presentation is from profound depression, PTSD, TBI or a combination of those three").  

Regarding the low back¸ the examiner should indicate whether the Veteran has IVDS or arthritis and, if possible, which of the Veteran's symptoms, including any neurological symptoms, functional impairments or limitations are attributable to his low back disability.  See August 2011 VA Spine Examination (finding decreased sensation in a lower extremity but indicating that no radiculopathy was present); October 2012 VA Spine Examination (finding no documented arthritis, despite also noting that x-rays showed minimal degenerative endplate spurring in the upper lumbar spine).

Regarding the right knee, the examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to his right knee disability, characterized as degenerative joint disease, right knee/retropatellar pain syndrome.  

For each disability, please provide the basis for any diagnosis or attribution of symptoms and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state separately for each opinion whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


